Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 1 of 59   PageID #: 1




 CASE LOMBARDI & PETTIT
 A Law Corporation

 MICHAEL L. LAM                     4260-0
 MLL@CASELOMBARDI.COM
 STEVEN E. TOM                      9048-0
 ST@CASELOMBARDI.COM
 737 Bishop Street, Suite 2600
 Pacific Guardian Center – Mauka Tower
 Honolulu, Hawaii 96813
 Telephone: (808) 547-5400
 Facsimile: (808) 523-1888

 RANDI KASSAN                     NYBA No. 4375754
 RKASSAN@THESANDERSFIRM.COM
 Sanders Phillips Grossman
 100 Garden City Plaza, Suite 500
 Garden City, New York 11530
 (888) 343-6201
 (pro hac vice forthcoming)
 Attorneys for Plaintiff
 JONELLE KIRKPATRICK
                        UNITED STATES DISTRICT COURT
                                 DISTRICT OF HAWAII

  JONELLE KIRKPATRICK,                     Case No.:
             Plaintiff,
              v.                           COMPLAINT; DEMAND FOR
                                           JURY TRIAL; SUMMONS
  TEVA PHARMACEUTICALS USA,
  INC.; TEVA WOMEN’S HEALTH,
  INC. d/b/a TEVA WOMEN’S
  HEALTH, LLC; TEVA WOMEN’S
  HEALTH, LLC; THE COOPER
  COMPANIES, INC.; and
  COOPERSURGICAL, INC.,
             Defendants.




            9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 2 of 59              PageID #: 2




                                       COMPLAINT

         COMES NOW Plaintiff Jonelle Kirkpatrick (“Plaintiff”), by and through its

 attorneys, CASE LOMBARDI & PETTIT, a Law Corporation, and SANDERS

 PHILLIPS GROSSMAN, LLC., files this Complaint against Defendants Teva

 Pharmaceuticals USA, Inc., Teva Women’s Health, Inc. doing business as Teva

 Women’s Health, LLC, Teva Women’s Health, LLC, The Cooper Companies, Inc.,

 and Cooper Surgical, Inc. (collectively hereinafter “Defendants”), both jointly and

 severally, as the companies and/or successors in interest to the companies that

 designed, developed, manufactured, tested, labeled, packaged, distributed, marketed

 and/or sold the ParaGard Intrauterine medical device that was implanted into

 Plaintiff, and throughout the United States. Accordingly, Plaintiff alleges and states

 as follows:

  I.     INTRODUCTION

         1.       This is an action for damages relating to the Defendants’ design,

 manufacture, surveillance, sale, marketing, advertising, promotion, labeling,

 packaging, and distribution of ParaGard Intrauterine medical device (hereinafter

 “ParaGard IUD”).

         2.       The ParaGard IUD is an intrauterine device, however, it is regulated as

 a drug. It is placed into the uterus to prevent conception.




                                              2
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 3 of 59                 PageID #: 3




         3.       The ParaGard IUD has a propensity to break at the arms upon explant

 resulting in serious injuries.

         4.       Plaintiff used the ParaGard IUD, and as a result of its use suffered

 injuries.

  II.    GENERAL ALLEGATIONS

         5.       Plaintiff by and through Plaintiff’s attorneys, CASE LOMBARDI &

 PETTIT, A Law Corporation, and SANDERS PHILLIPS GROSSMAN, LLC.,

 brings this action for personal injuries suffered as a result of using the defective and

 dangerous ParaGard IUD.

         6.       The ParaGard IUD is prescribed to prevent conception, and at all times

 relevant hereto, were manufactured, designed, tested, packaged, labeled, marketed,

 advertised, promoted, distributed, and sold by Defendants. On information and

 belief, Plaintiff used the ParaGard IUD resulting in injuries.

 III. PARTIES

         7.       At all times relevant to this action, Plaintiff, was an individual, citizen

 and resident of the state of Hawaii.

         8.       Plaintiff was implanted with the ParaGard IUD in 2010. It was removed

 in 2019, resulting in injuries.

         9.       Defendant Teva Pharmaceuticals USA, Inc. (hereinafter “Teva

 Pharmaceuticals” or “Teva USA”) is a Delaware corporation with headquarters



                                                3
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 4 of 59            PageID #: 4




 located at 1090 Horsham Rd. in North Wales, Pennsylvania. At times relevant to this

 action, Teva USA designed, developed, manufactured and marketed the ParaGard

 IUD at issue. At times relevant to this action, Teva USA communicated with the

 United States Department of Health and Human Services, Food and Drug

 Administration (hereinafter “FDA”) regarding the sale, use, and safety concerns

 related to ParaGard IUDs, which includes managing product recalls, investigating

 adverse events from ParaGard IUD users, and performing mandatory reporting to

 FDA regarding the ParaGard IUD.

         10.      At times relevant to this action, Teva USA was involved in regulatory

 communications, and medical communications, including but not limited to

 communications with physicians, doctors, the FDA and other medical personnel,

 which led to activities giving rise to failure to warn, negligence, gross negligence,

 common law fraud, negligent misrepresentation, breach of warranty, and a violation

 of consumer protection laws.

         11.      Defendant Teva Women’s Health, Inc., is a Delaware corporation with

 headquarters located at 425 Privet Rd., in Horsham, Pennsylvania and is and/or was

 a wholly owned subsidiary of Teva USA, and/or operated as a successor-in-interest

 to Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., and/or

 assumed Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.,

 in a name change after its acquisition by Teva USA. Teva Women’s Health, Inc.



                                             4
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 5 of 59         PageID #: 5




 converted into Teva Women’s Health, LLC in 2017 and continues to operate as Teva

 Women’s Health, LLC. At times relevant to this action, Teva Women’s Health, Inc.

 designed, developed, manufactured and marketed the ParaGard IUD at issue.

         12.      Defendant Teva Women’s Health, LLC is a Delaware limited liability

 company with headquarters located at 425 Privet Rd., in Horsham, Pennsylvania and

 is and/or was a wholly owned subsidiary of Defendants Teva Pharmaceuticals. Teva

 Women’s Health, LLC is the product of an entity conversion pursuant to Del. Code

 Ann. Tit. 8, 266. Teva Women’s Health, Inc., converted into Teva Women’s Health,

 LLC and continues to operate as a limited liability company instead of an

 incorporation (Teva Women’s Health, LLC formerly known as Teva Women’s

 Health, Inc. collectively hereinafter “Teva Women’s Health”).

         13.      Accordingly, Duramed Pharmaceuticals, Inc., a division of Barr

 Pharmaceuticals, Inc., d/b/a Teva Women’s Health Inc., (hereinafter “Duramed”),

 acquired FEI Women’s Health in 2005 wherein the asset of ParaGard IUD was

 acquired in the deal. Duramed was acquired by Teva USA in 2008 wherein its name

 was changed to Teva Women’s Health, Inc., a wholly-owned subsidiary of Teva

 USA. (Defendants Teva USA and Teva Women’s Health collectively hereinafter

 “Teva Defendants”).

         14.      Defendant The Cooper Companies, Inc., (hereinafter “Cooper

 Companies”) is a Delaware corporation with headquarters at 6140 Stoneridge Mall



                                            5
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 6 of 59              PageID #: 6




 Rd., in Pleasanton, California. Cooper Companies purchased assets and global rights

 and business of the ParaGard IUD in September 2017 for $1.1 Billion, including

 their manufacturing facility in Buffalo, New York.

         15.      Defendant CooperSurgical, Inc., (hereinafter “Cooper Surgical”) is a

 Delaware corporation with headquarters at 95 Corporate Dr. in Trumbull,

 Connecticut and a subsidiary of Defendant Cooper Companies (Defendants Cooper

 Companies and CooperSurgical collectively hereinafter “Cooper Defendants”).

         16.      At all times relevant hereto and alleged herein, the Defendants

 conducted and continues to conduct substantial business within the State of Hawaii,

 and within the District of Hawaii.

         17.      At times relevant hereto and alleged herein, the Defendants conducted

 and continues to regularly conduct substantial business within the State of Hawaii,

 which included and continues to include, the research, safety surveillance,

 manufacture, sale, distribution and marketing of the ParaGard IUD, which is

 distributed through the stream of interstate commerce into the State of Hawaii, and

 within the District of Hawaii,

         18.      At all relevant times, each Defendant acted in all aspects as the agent

 and alter ego of each other.

         19.      The Cooper Defendants are liable as successors-in-interest under the

 Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any



                                              6
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 7 of 59              PageID #: 7




 other state or federal successor in interest acts or statutes; and the Federal Consumer

 Protection Act pursuant to a fraudulent conveyance or transfer of assets.

         20.      Upon reasonable belief, Duramed became Teva Women’s Health, Inc.,

 through a name change in 2008. Teva Women’s Health, Inc., then became Teva

 Women’s Health, LLC through a conversion in 2017. Teva Women’s Health, LLC

 then sold all of its assets including the ParaGard IUD to the Cooper Defendants in

 2017. Teva Women’s Health, LLC became a holdings company with no tangible

 assets.

         21.      The Cooper Defendants knew or should have known that the transfer

 and conversion of Teva Women’s Health, Inc, was intended to thwart potential

 creditors from having a claim against Teva Women’s Heath, Inc. or Teva Women’s

 Health, LLC. Therefore, the Cooper Defendants are liable pursuant to the Federal

 Consumer Protection Acts and Hawaii Uniform Fraudulent Transfer Act, Haw. Rev.

 Stat. §651C-1, et. seq.

         22.      The liability of these companies has passed on through various business

 instruments and now lies with both the Teva Defendants and the Cooper Defendants.

         23.      At times relevant and material hereto, Defendants were engaged in the

 business of, or were successors-in-interest to entities engaged in the business of,

 researching, developing, designing, formulating, licensing, manufacturing, testing,

 producing, processing, assembling, packaging, inspecting, distributing, selling,



                                              7
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 8 of 59               PageID #: 8




 labeling, monitoring, marketing, promoting, advertising, and/or introducing into

 interstate commerce throughout the United States, and in the State of Hawaii, and

 within the District of Hawaii, either directly or indirectly, through third-parties,

 subsidiaries and/or related entities, the ParaGard IUD, a drug used in the prevention

 of pregnancy, implanted in patients throughout the United States, including Plaintiff.

          24.     At all times alleged herein, Defendants were authorized to conduct or

 engage in business within the State of Hawaii and supplied the ParaGard IUD within

 the State of Hawaii and the District of Hawaii. Defendants received financial benefit

 and profits as a result of designing, manufacturing, marketing, advertising, selling

 and distributing the ParaGard IUD within the State of Hawaii, and the District of

 Hawaii.

          25.     The combined acts and/or omissions of each Defendant resulted in

 indivisible injuries to Plaintiff. Each of the above-named Defendants is a joint

 tortfeasor and/or co-conspirator and is jointly and severally liable to Plaintiff for the

 negligent acts and omissions alleged herein. Each of the above-named Defendants

 directed, authorized or ratified the conduct of each and every other Defendant.

          26.     The amount in controversy exceeds the jurisdictional limits of this

 court.

  IV. JURISDICTION AND VENUE

          27.     Plaintiff incorporates by reference all of the above paragraphs.


                                              8
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 9 of 59                PageID #: 9




         28.      Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1332 as

 complete diversity of citizenship exists between Plaintiff and Defendants and the

 matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

         29.      This Court has jurisdiction over the non-resident Defendants because

 they have conducted business in the State of Hawaii. Defendants have committed a

 tort in whole or in part in the State of Hawaii and have regular and continuing

 contacts with Hawaii.

         30.      In addition, venue of this case is proper in the State of Hawaii pursuant

 to 28 U.S.C. § 1391 because a substantial part of the events giving rise to Plaintiff’s

 claims occurred in the District of Hawaii.

  V.     FACTUAL ALLEGATIONS

         31.      The ParaGard IUD is an intrauterine drug that can provide long term

 birth control, up to 10 years, without hormones.

         32.      The ParaGard IUD drug is a T-shaped plastic frame made of

 polyethylene and barium sulfate that is inserted into the uterus. Copper wire coiled

 around the IUD produces an inflammatory reaction that is toxic to sperm and egg.

 A monofilament polyethylene thread is tied through the tip, resulting in two white

 threads, which aid in the detection and removal of the drug.

         33.      The ParaGard IUD has a propensity to break at the arms upon explant

 resulting in serious injuries.



                                               9
 9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 10 of 59             PageID #: 10




          34.      At   relevant   times,   Teva   Defendants    designed,    researched,

  manufactured, labeled, packaged, promoted, marketed and/or sold the ParaGard IUD

  at issue after receiving New Drug Application approval from FDA.

          35.      In 2008, Teva USA became the owner of the ParaGard IUD when it

  acquired Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.,

  through its purchase of Barr Pharmaceuticals, Inc.

          36.      Upon information and belief, when Teva USA acquired Duramed, a

  division of Barr Pharmaceuticals, Inc., it also acquired Duramed’s manufacturing

  facilities, sales force and responsibility for maintaining and updating the labeling for

  ParaGard IUD.

          37.      Shortly thereafter, Teva USA changed the name of Duramed

  Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., to Teva Women’s

  Health, Inc., a wholly owned subsidiary of Teva USA.

          38.      On August 31, 2009, Duramed Pharmaceuticals, Inc., filed with the

  Ohio Secretary of State a Certificate of Amendment to Foreign Corporation

  Application For License requesting a name change. A new entity was not created,

  and no entities were dissolved. Duramed’s license number did not change. Instead,

  Duramed changed its name to Teva Women’s Health, Inc.

          39.      Upon information and belief, Teva Women’s Health, Inc. is simply a

  new name for Duramed.



                                              10
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 11 of 59               PageID #: 11




          40.      Upon information and belief, and for purposes of liability and interest,

  Teva Women’s Health, Inc., is the same entity as Teva Women’s Health, LLC. Teva

  Women’s Health, Inc., converted into Teva Women’s Health, LLC under the laws

  of Delaware. Del. Code Ann. Tit. 8, 266. Pursuant to Del. Code Ann. Tit. 8, 266, a

  company that converts from one entity into another is deemed to be a continuation

  of the preexisting company. A conversion does not equate to a dissolution and no

  winding up takes place. Therefore, Teva Women’s Health, Inc., did not dissolve,

  windup, or cease to exist and liability continues from the corporation to the Limited

  Liability Company.

          41.      Upon information and belief on August 11, 2017, Teva Women’s

  Health, Inc., converted into Teva Women’s Heath, LLC and sold off all of its assets.

          42.      On September 11, 2017, Teva Defendants sold the ParaGard IUD to

  Cooper Defendants.

          43.      ParaGard IUD is currently sold only in the U.S. and had earned

  revenues of approximately $168 million for the twelve-month period ending June

  30, 2017.

          44.      The Cooper Defendants still manufacture and sell the ParaGard IUD in

  the U.S.

          45.      The ParaGard IUD was marketed heavily by Defendants as being safe

  and effective, and promising fewer side effects than other birth control methods.



                                               11
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 12 of 59              PageID #: 12




          46.      The marketing and promotional efforts of Defendants, their advertisers,

  and sales force served to overstate the benefits of ParaGard IUD and minimize and

  downplay the risks. These promotional efforts were made while Defendants

  fraudulently withheld important safety information from health care providers and

  the public.

          47.      Prior to Plaintiff being implanted with the ParaGard IUD, Defendants

  knew and should have known that the drug was defective and unreasonably

  dangerous.

          48.      Defendants knew or should have known that ParaGard IUD can and

  does cause serious harm to individuals who use it, due to the risk of the ParaGard

  IUD’s arm breaking upon removal.

          49.      Defendants knew of these risks from the trials they performed, their

  post-marketing experience and complaints, third party studies, and their own

  analysis of these studies, but took no action to adequately warn or remedy the defects

  and instead concealed, suppressed and failed to disclose or fix this danger.

          50.      The product warnings for ParaGard IUD were vague, incomplete or

  otherwise wholly inadequate to alert prescribing physicians and patients to the actual

  risks associated with ParaGard IUD.




                                              12
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 13 of 59               PageID #: 13




          51.      Defendants’ marketing and promotion, through its own website, sought

  to reassure physicians and patients of Defendants’ longstanding record of quality

  and safety assurance.

          52.      Based upon these representations, upon which Plaintiff and her

  physician relied, Plaintiff had the ParaGard IUD implanted, believing it would be

  safe and effective, for the entire duration it was implanted and upon removal.

          53.      Since 2010, the FDA has received over 1600 reports of ParaGard IUD

  breakage, with over 700 classified as serious.

          54.      Defendants failure to adequately communicate and report to the FDA

  the injuries associated with ParaGard IUD resulted in inadequate warnings.

          55.      The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

  VI.     PLAINTIFF’S USE OF PARAGARD IUD

         56.       On information and belief, in July 1, 2010, Plaintiff was implanted with

  Defendants’ ParaGard IUD by Roxanne Estes, CNM at Pahoa Women's Health

  Center.




                                               13
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 14 of 59               PageID #: 14




         57.       Plaintiff, a young and healthy woman, wanted a ParaGard IUD because

  it was a reversible form of birth control that would allow her to conceive in the

  future.

         58.       In or about June 4, 2019, Plaintiff went to have the ParaGard IUD

  removed in Bay Clinic Inc. - Pahoa Family Health Center by Naomi Whitaker,

  APRN.

         59.       Naomi Whitaker, APRN attempted to remove the ParaGard IUD as

  instructed by Defendants, by grasping the ParaGard IUD and pulling gently. Despite

  following the instructions provided by Defendants, a ParaGard IUD arm was

  retained. Naomi Whitaker, APRN attempted to remove the retained arm of the

  ParaGard IUD without success.

         60.       On information and belief, in June 6, 2019, Plaintiff had an ultrasound

  that confirmed the location of the ParaGard IUD arm in the cervix.

         61.       On or about June 20, 2019, Celeste S. Adrian, MD attempted to remove

  the retained ParaGard IUD arm via hysteroscopy without success.

         62.       Prior to her procedures, Plaintiff and her doctors were provided with no

  warning from the Defendants of the risk of ParaGard IUD failure and injury, nor

  were Plaintiff and her doctors provided with adequate warning of the risk of removal

  of ParaGard IUD. This information was known or knowable to the Defendants.




                                               14
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 15 of 59              PageID #: 15




         63.       On information and belief, Plaintiff used the ParaGard IUD

  manufactured, packaged, marketed, sold and/or distributed by Defendants. The

  ParaGard IUD reached Plaintiff without substantial change in the drug’s condition.

         64.       On information and belief, as a direct and proximate result of using

  ParaGard IUD, Plaintiff developed serious and/or permanent adverse effects.

         65.       As a result of said injuries, Plaintiff suffered significant bodily and

  mental injuries, pain and suffering, mental anguish, disfigurement, embarrassment,

  inconvenience, loss of earnings and earning capacity, and have and will incur past

  and future medical expenses.

         66.       At all relevant times, each Defendant had knowledge that there was a

  significant increased risk of adverse events associated with ParaGard IUD including

  arm breakage, and despite this knowledge Defendants continued to manufacture,

  market, distribute, sell, and profit from sales of ParaGard IUD.

         67.       The Cooper Defendants continue to manufacture, market, distribute,

  sell and profit from sales of ParaGard IUD.

         68.       Despite such knowledge, Defendants knowingly, purposely, and

  deliberately failed to adequately warn Plaintiff, patients, consumers, medical

  providers, and the public of the increased risk of serious injury associated with using

  ParaGard IUD.




                                              15
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 16 of 59              PageID #: 16




         69.       On information and belief, Plaintiff’s prescribing physicians would not

  have prescribed ParaGard IUD to Plaintiff, would have changed the way they warned

  Plaintiff about the signs and symptoms of serious adverse effects of ParaGard IUD,

  and discussed with Plaintiff the true risks of arm breakage and resulting injuries and

  complications had Defendants provided said physicians with an appropriate and

  adequate warning regarding the risks associated with the use of the ParaGard IUD.

         70.       As a direct and proximate result of Defendants’ conduct, Plaintiff

  suffered injuries, including, but not limited to, pain, suffering, and loss of

  reproductive health, which resulted in damages to Plaintiff in a sum in excess of the

  jurisdictional limits of the Court.

         71.       The Defendants maintained a duty to Plaintiff after the ParaGard IUD

  was implanted and until it was removed.

         72.       The Cooper Defendants are also liable as successors-in-interest under

  Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

         73.       As a direct result of Plaintiff’s use of the ParaGard IUD, Plaintiff

  suffered from having a broken arm of the ParaGard IUD in her, causing her damage,

  including but not limited to pain, suffering, mental anguish, the loss of reproductive




                                              16
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 17 of 59                 PageID #: 17




  health, loss of enjoyment of life, medical expenses and other out of pocket losses

  and loss of income.

 VII.     DELAYED DISCOVERY

         74.       Plaintiff incorporates by reference the factual portion of this Complaint

  as if fully set forth herein and additionally, or in the alternative, if same be necessary,

  allege as follows:

         75.       Plaintiff plead that the discovery rule should be applied to toll the

  running of the statute of limitations until Plaintiff knew, or through the exercise of

  reasonable care and diligence should have known, of facts indicating that the

  Plaintiff had been injured, the cause of the injury and the tortuous nature of the

  wrongdoing that caused the injury.

         76.       Despite diligent investigation by Plaintiff into the cause of her injuries,

  including consultations with Plaintiff’s medical providers, the nature of Plaintiff’s

  injuries and damages and their relation to the Plaintiff’s ParaGard IUD and

  Defendants’ wrongful conduct was not discovered and could not have been

  discovered, until a date within the applicable statute of limitations for filing each of

  Plaintiff’s claims. Therefore, under appropriate application of the discovery rule,

  Plaintiff’s suit was filed well within the applicable statutory limitations period.

         77.       Any applicable statutes of limitations have been tolled by the knowing

  and active concealment and denial of material facts known by the Defendants when



                                                17
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 18 of 59                PageID #: 18




  they had a duty to disclose those facts. The Defendants’ purposeful and fraudulent

  acts of concealment have kept Plaintiff ignorant of vital information essential to the

  pursuit of Plaintiff’s claims, without any fault or lack of diligence on Plaintiff’s part,

  for the purpose of obtaining delay on Plaintiff’s filing of their causes of action. The

  Defendants’ fraudulent concealment did result in such delay.

         78.       Defendants are estopped from relying on the statute of limitations

  defense because Defendants failed to timely disclose, among other things, facts

  evidencing the defective and unreasonably dangerous nature of their ParaGard IUD.

VIII.     CAUSES OF ACTION

                                 COUNT I – NEGLIGENCE

         79.       Plaintiff realleges and incorporates by reference every allegation of this

 Complaint as if each were set forth fully and completely herein.

         80.       At times relevant, Defendants were in the business of designing,

 developing, setting specifications, manufacturing, marketing, selling and/or

 distributing the ParaGard IUD, including the one that was implanted into the Plaintiff.

         81.       Defendants had a duty to exercise reasonable and ordinary care in the

 manufacture, design, labeling, instructions, warnings, sale, marketing, safety

 surveillance and distribution of the ParaGard IUD so as to avoid exposing others to

 foreseeable and unreasonable risks of harm.




                                               18
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 19 of 59             PageID #: 19




         82.       Defendants breached their duty of care to the Plaintiff and her

 physicians, in the manufacture, design, labeling, warnings, instructions, sale,

 marketing, safety surveillance, and distribution of the ParaGard IUD.

         83.       Defendants knew that the ParaGard IUD could break upon removal and

 failed to warn Plaintiff of this potential injury.

         84.       Defendants had a duty to warn Plaintiff, Plaintiff’s physician, and/or

 the medical community of the potential for breakage at the arm(s) upon removal.

         85.       Defendants knew or reasonably should have known that the ParaGard

 IUD was dangerous or likely to be dangerous when used in its intended or reasonably

 foreseeable manner.

         86.       At the time of the manufacture and sale of the ParaGard IUD, Teva

 Defendants knew or should have known that the ParaGard IUD was designed and

 manufactured in such a manner so as to present an unreasonable risk of the fracture

 of the arm of the drug upon removal.

         87.       At the time of the manufacturer and sale of the ParaGard IUD, Teva

 Defendants knew or should have known that the ParaGard IUD was designed and

 manufactured to have unreasonable and insufficient strength or structural integrity to

 withstand normal placement and subsequent removal.

         88.       At the time of the manufacture and sale of the ParaGard IUD, Teva

 Defendants knew or should have known that using the ParaGard IUD for its intended



                                              19
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 20 of 59             PageID #: 20




 use or in a reasonably foreseeable manner created a significant risk of a patient

 suffering severe injuries, including but not limited to additional surgeries and/or

 medical procedures in order to remove the fragmented drug, even leading to

 hysterectomy.

         89.       Upon acquisition of ParaGard IUD from Teva Defendants, Cooper

 Defendants are charged with the same knowledge that Teva Defendants knew or

 should have known regarding the risks associated with ParaGard IUD at the time of

 manufacture and sale, and therefore, all Defendants had a continuing duty to warn

 Plaintiff and her physicians or the general health care community of those reasonably

 known risks.

         90.       Defendants knew or reasonably should have known that the consumers

 of the ParaGard IUD would not realize the danger associated with using the drug for

 its intended use and/or in a reasonably foreseeable manner.

         91.       Defendants breached their duty to exercise reasonable and prudent care

 in the development, testing, design, manufacture, inspection, marketing, labeling,

 promotion, distribution and sale of the ParaGard IUD in, among others, the following

 ways:

                   a.    Designing and distributing a product in which they knew or

  should have known that the likelihood and severity of potential harm from the

  product exceeded the burden of taking measures to reduce or avoid harm;



                                              20
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 21 of 59            PageID #: 21




                   b.   Designing and distributing a product in which they knew or

  should have known that the likelihood and severity of potential harm from the

  product exceeded the likelihood of potential harm from other drug available for the

  same purpose;

                   c.   Failing to use reasonable care in manufacturing the product and

  producing a product that differed from their design or specifications;

                   d.   Failing to use reasonable care to warn or instruct Plaintiff,

  Plaintiff’s healthcare providers or the general health care community about the

  ParaGard IUD’s substantially dangerous condition or about facts making the product

  likely to be dangerous, including pre-and post-sale;

                   e.   Failing to perform reasonable pre-and post-market testing of the

  ParaGard IUD to determine whether or not the product was safe for its intended use;

                   f.   Failing to provide adequate instructions, guidelines, and safety

  precautions, to those persons to whom it was reasonably foreseeable would

  recommend, use, implant and remove the ParaGard IUD;

                   g.   Advertising, marketing and recommending the use of the

  ParaGard IUD, while concealing and failing to disclose or warn of the dangers

  known by the Defendants to be connected with and inherent in the use of the

  ParaGard IUD;




                                             21
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 22 of 59               PageID #: 22




                   h.    Representing that the ParaGard IUD was safe for its intended use

  when in fact, Defendants knew and should have known the product was not safe for

  its intended purpose;

                   i.    Continuing manufacture and sale of the ParaGard IUD with the

  knowledge that the IUD was dangerous and not reasonably safe, and failing to

  comply with the FDA good manufacturing regulations;

                   j.    Failing to use reasonable and prudent care in the design, research,

  manufacture, and development of the ParaGard IUD so as to avoid the risk of serious

  harm associated with the use of the IUD;

                   k.    Failing to establish an adequate quality assurance program used

  in the manufacturing of the ParaGard IUD;

                   l.    Failing to establish and maintain an adequate post-marketing

  surveillance program for the ParaGard IUD;

                   m.    Failing to adequately and correctly report safety information

  relative to the ParaGard IUD product resulting in inadequate warnings; and

                   n.    Failing to provide adequate and continuous warnings about the

  inherent danger of breakage with the ParaGard IUD upon removal.

          92.      A reasonable manufacturer, distributor, and/or seller under the same or

  similar circumstances would not have engaged in the aforementioned acts and

  omissions.



                                               22
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 23 of 59                PageID #: 23




          93.      As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          94.      The Cooper Defendants are also liable as a successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues so triable as a matter of right.

                   COUNT II – STRICT LIABILITY DESIGN DEFECT

          95.      Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          96.      The ParaGard IUD is inherently dangerous and defective, unfit and

  unsafe for its intended use and reasonably foreseeable uses and does not meet or

  perform to the expectations of patients and their health care providers.




                                               23
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 24 of 59                PageID #: 24




          97.      The ParaGard IUD was expected to, and did, reach its intended

  consumer without substantial change in the condition in which it was in when it left

  Defendants’ possession.

          98.      The ParaGard IUD implanted in Plaintiff was defective in design

  because it failed to perform as safely as persons who ordinarily use the products

  would have expected at time of use.

          99.      The ParaGard IUD implanted in Plaintiff was defective in design, in

  that the IUD’s risks of harm exceeded its claimed benefits.

          100. Plaintiff and her healthcare providers used the ParaGard IUD in a

  manner that was reasonably foreseeable to the Defendants.

          101. Neither Plaintiff nor her healthcare providers could have by the exercise

  of reasonable care discovered the IUD’s defective conditions or perceived its

  unreasonable dangers prior to her implantation of the drug.

          102.         As a result of the foregoing design defects, the ParaGard IUD created

  risks to the health and safety of its users that were far more significant and

  devastating than the risks posed by other products and procedures available to treat

  the corresponding medical conditions, and which far outweigh the utility of the

  ParaGard IUD.

          103. Defendants have intentionally and recklessly designed the ParaGard

  IUD with wanton and willful disregard for the rights and health of the Plaintiff and



                                                 24
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 25 of 59               PageID #: 25




  others, and with malice, placing their economic interests above the health and safety

  of the Plaintiff and others.

          104. As a proximate result of the Defendants’ design of the ParaGard IUD,

  Plaintiff has been injured catastrophically, and sustained severe and permanent pain,

  suffering, disability, and impairment, loss of enjoyment of life, loss of care, comfort,

  and economic damages.

          105. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues so triable as a matter of right.

         COUNT III – STRICT LIABILITY MANUFACTURING DEFECT

          106. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          107. Defendants designed, set specifications, manufactured, prepared,

  compounded,          assembled,    processed,     marketed,      labeled,     performed




                                             25
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 26 of 59            PageID #: 26




  pharmacovigilance, distributed and sold the ParaGard IUD that was implanted into

  the Plaintiff.

          108. The ParaGard IUD implanted in Plaintiff contained a condition or

  conditions, which Defendants did not intend, at the time the ParaGard IUD left

  Defendants’ control and possession.

          109. Plaintiff and Plaintiffs’ health care providers used the drug in a manner

  consistent with and reasonably foreseeable to Defendants.

          110. As a result of this condition or these conditions, the product failed to

  perform as safely as the ordinary consumer would expect, causing injury, when used

  in a reasonably foreseeable manner.

          111. The ParaGard IUD was defectively and/or improperly manufactured,

  rendering it defective and unreasonably dangerous and hazardous to Plaintiff.

          112. As a result of the manufacturing defects, the ParaGard IUD creates risks

  to the health and safety of the patients that are far more significant and devastating

  than the risks posed by other products and procedures available to treat the

  corresponding medical conditions, and which far outweigh the utility of the

  ParaGard IUD.

          113. Defendants have intentionally and recklessly manufactured the

  ParaGard IUD with wanton and willful disregard for the rights and health of the




                                            26
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 27 of 59               PageID #: 27




  Plaintiffs and others, and with malice, placing their economic interests above the

  health and safety of the Plaintiff and others.

          114. As a proximate result of the Defendants’ manufacture of the ParaGard

  IUD, Plaintiff has been injured catastrophically, and sustained severe and permanent

  pain, suffering, disability, and impairment, loss of enjoyment of life, loss of care,

  comfort, and economic damages.

          115. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues so triable as a matter of right.

                COUNT IV – STRICT LIABILITY FAILURE TO WARN

          116. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          117. Defendants designed, set specifications, manufactured, prepared,

  compounded, assembled, processed, marketed, labeled, distributed and sold the

  ParaGard IUD, including the one implanted into Plaintiff, into the stream of



                                             27
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 28 of 59           PageID #: 28




  commerce and in the course of same, directly advertised and marketed the drug to

  consumers or persons responsible for consumers.

          118. At the time Defendants designed set specifications, manufactured,

  prepared, compounded, assembled, processed, marketed, labeled, distributed and

  sold the ParaGard IUD into the stream of commerce, Defendants knew or should

  have known that the drug presented an unreasonable danger to users of the product

  when put to its intended and reasonably anticipated use.

          119. Specifically, Defendants knew or should have known that the ParaGard

  IUD posed a significant risk that one of the arms of the drug could break upon

  removal, resulting in significant injuries.

          120. Defendants had a duty to warn of the risk of harm associated with the

  use of the drug and to provide adequate warnings concerning the risk the drug could

  break upon removal, even if implanted properly and even if the drug remained

  properly in-place.

          121. Defendants failed to properly and adequately warn and instruct the

  Plaintiff and her health care providers with regard to the inadequate research and

  testing of the ParaGard IUD, and the complete lack of a safe, effective procedure for

  removal of the ParaGard IUD.

          122. The risks associated with the ParaGard IUD are of such a nature that

  health care providers and users could not have recognized the potential harm.



                                            28
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 29 of 59             PageID #: 29




          123. The ParaGard IUD was defective and unreasonably dangerous at the

  time of its release into the stream of commerce due to the inadequate warnings,

  labeling and/or instructions accompanying the product, including but not limited to,

  the implantation and subsequent removal of ParaGard IUD.

          124. The ParaGard IUD, when implanted in Plaintiff, was in the same

  condition as when it was manufactured, inspected, marketed, labeled, promoted,

  distributed and sold by the Defendants.

          125. The     Defendants     intentionally,   recklessly,    and    maliciously

  misrepresented the safety, risks, and benefits in order to advance their own financial

  interests, with wanton and willful disregard for the rights and health of the Plaintiff.

          126. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          127. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.




                                            29
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 30 of 59               PageID #: 30




          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues so triable as a matter of right.

                        COUNT V – COMMON LAW FRAUD

          128. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          129. The Defendants have falsely and fraudulently represented and continue

  to represent to the medical and healthcare community, Plaintiff and her physicians,

  and/or the public that the ParaGard IUD had been appropriately tested and was found

  to be safe and effective.

          130. The representations made by the Defendants were, in fact, false. When

  the Defendants made their representations, they knew and/or had reason to know

  that those representations were false, and they willfully, wantonly, and recklessly

  disregarded the inaccuracies in their representations and the dangers and health risks

  to users of the ParaGard IUD.

          131. These representations were made by the Defendants with the intent of

  defrauding and deceiving the medical community, Plaintiff, and the public, and also

  inducing the medical community, Plaintiff, Plaintiff’s physicians, and/or the public,

  to recommend, prescribe, dispense, and purchase the ParaGard IUD for use as a form



                                             30
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 31 of 59            PageID #: 31




  of long-term birth control, all of which evidenced a callous, reckless, willful, and

  depraved indifference to the health, safety, and welfare of Plaintiff.

          132. In representations to Plaintiff and/or to her healthcare providers, the

  Defendants fraudulently concealed and intentionally omitted the following material

  information:

                   a.    That the ParaGard IUD was not as safe as other products and

  procedures available to aid in the long-term prevention of pregnancy;

                   b.    That the risk of adverse events with the ParaGard IUD was

  higher than with other products and procedures available for birth control;

                   c. The ParaGard IUD was not adequately tested;

                   d.    That the limited clinical testing for ParaGard IUD revealed a

  higher risk of adverse events, above and beyond those associated with other products

  and procedures available for birth control;

                   e.    That Defendants deliberately failed to follow up on the adverse

  results from clinical studies and/or formal and informal reports from physicians

  and/or other healthcare providers and either ignored, concealed and/or

  misrepresented those findings;

                   f.    That Defendants were aware of dangers in the ParaGard IUD in

  addition to and above and beyond those associated with other products and

  procedures available for birth control;



                                             31
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 32 of 59            PageID #: 32




                   g.    That the ParaGard IUD was defective, and that it caused

  dangerous and adverse side effects, including but not limited to unacceptable

  incidence of breakage upon removal;

                   h.    That when the ParaGard IUD needed to be removed, the removal

  procedure had a very high failure rate and/or needed to be performed repeatedly;

                   i. That the ParaGard IUD was manufactured negligently;

                   j. That the ParaGard IUD was manufactured defectively; and

                   k.    That the ParaGard IUD was designed negligently and designed

  defectively.

          133. The Defendants were under a duty to disclose to Plaintiff and her

  physicians, the defective nature of the ParaGard IUD, including but not limited to,

  the risk of breakage prior to and upon removal, which could result in permanent

  injury.

          134. The Defendants had sole access to material facts concerning the

  defective nature of the products and their propensity to cause serious and dangerous

  side effects and hence, cause dangerous injuries and damage to persons who used

  the ParaGard IUD, such as Plaintiff.

          135. The Defendants’ concealment and omissions of material facts

  concerning the safety of the ParaGard IUD were made purposefully, willfully,

  wantonly, and/or recklessly to mislead Plaintiff, Plaintiff’s physicians, surgeons and



                                            32
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 33 of 59             PageID #: 33




  healthcare providers and to induce them to purchase, prescribe, and/or dispense the

  ParaGard IUD; and/or to mislead them into reliance upon and cause them to use the

  ParaGard IUD.

          136. At the time these representations were made by Defendants, and at the

  time Plaintiff and/or her physicians, used the ParaGard IUD, Plaintiff and/or her

  physicians were unaware of the falsehood of these representations, and reasonably

  believed them to be true.

          137. The Defendants knew and had reason to know that the ParaGard IUD

  could and would cause severe and grievous personal injury to the users of the product

  and was inherently dangerous in a manner that exceeded any purported, inaccurate,

  or otherwise downplayed warnings.

          138. In reliance upon these false representations, Plaintiff and her physicians

  were induced to, and did use the ParaGard IUD, thereby causing severe and

  permanent personal injuries and damages to Plaintiff. The Defendants knew or had

  reason to know that the Plaintiff and her physicians and other healthcare providers

  had no way to determine the truth behind the Defendants’ concealment and

  omissions, and that these included material omissions of facts surrounding the use

  of the ParaGard IUD, as described in detail herein.

          139. Plaintiff and her physicians reasonably relied on facts provided by the

  Defendants which foreseeably and purposefully suppressed and concealed facts that



                                            33
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 34 of 59              PageID #: 34




  were critical to understanding the real dangers inherent to the use of the ParaGard

  IUD.

          140. Having knowledge based on the Defendants research and testing, or

  lack thereof, Defendants blatantly and intentionally distributed false information,

  including but not limited to assurances to Plaintiff, the public, and Plaintiff’s

  healthcare providers and physicians, that the ParaGard IUD was safe for use as a

  means of providing long-term birth control and was as safe or safer than other

  product and/or procedures available and/or on the market. As a result of Defendants’

  research and testing, or lack thereof, these Defendants intentionally omitted,

  concealed and suppressed the dissemination of certain results of testing and research

  to healthcare professionals, Plaintiff, her physicians, and the public at large.

          141. The Defendants had a duty when disseminating information to the

  public to disseminate truthful information; and a parallel duty not to deceive the

  public, Plaintiff, and/or her physicians.

          142. The information distributed to the public, the medical community,

  Plaintiff and her physicians by the Defendants included, but was not limited to

  websites, information presented at medical and professional meetings, information

  disseminated by sales representatives to physicians and other medical care providers,

  professional literature, reports, press releases, advertising campaigns, television

  commercials, print advertisements, and/or other commercial media, and contained



                                              34
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 35 of 59             PageID #: 35




  material representations which were false and misleading, as well as omissions and

  concealments of the truth about the dangers of the use of the ParaGard IUD.

          143. These representations, and others made by the Defendants, were false

  when made and/or were made with the pretense of actual knowledge when such

  knowledge did not actually exist, and were made recklessly and without regard to

  the true facts.

          144. The Defendants recklessly and/or intentionally falsely represented the

  dangerous and serious health and safety concerns inherent in the use of the ParaGard

  IUD to Plaintiff, her physicians and the public at large, for the purpose of influencing

  the sales of products known to be dangerous and defective, and/or not as safe as

  other alternatives.

          145. At the time the representations were made, Plaintiff and her healthcare

  providers did not know the truth about the dangers and serious health and/or safety

  risks inherent in the use of the ParaGard IUD.

          146. Plaintiff did not discover the true facts about the dangers and serious

  health and/or safety risks, nor did Plaintiff discover the false representations of the

  Defendants, nor would Plaintiff with reasonable diligence have discovered the true

  facts about the Defendant’s misrepresentations at the time when the ParaGard IUD

  was surgically implanted into her.




                                            35
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 36 of 59               PageID #: 36




          147. Had Plaintiff known the true facts about the dangers and serious health

  and/or safety risks of the ParaGard IUD, neither Plaintiff nor her physician would

  not have purchased, used, or relied on Defendants’ representations and omissions

  concerning the ParaGard IUD.

          148. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been seriously

  injured, and sustained severe and permanent injury, pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          149. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.

                   COUNT VI – NEGLIGENT MISREPRESENTATION

          150. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.



                                             36
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 37 of 59          PageID #: 37




          151. At relevant times, Defendants negligently provided Plaintiff, her

  healthcare providers, and the general medical community with false or incorrect

  information or omitted or failed to disclose material information concerning the

  ParaGard IUD, including, but not limited to, misrepresentations regarding the safety

  of the ParaGard IUD.

          152. The information distributed by the Defendants to the public, the

  medical community, the Plaintiff and her healthcare providers, including advertising

  campaigns, labeling materials, print advertisements, commercial media, was false

  and misleading and contained omissions and concealment of truth about the dangers

  of the ParaGard IUD.

          153. Defendants’ intent and purpose in making these misrepresentations was

  to deceive and defraud the public and the medical community, including Plaintiff

  and Plaintiffs’ health care providers; to falsely assure them of the quality of the

  ParaGard IUD and the induce the public and medical community, including Plaintiff

  and her healthcare provider to request, recommend, prescribe, implant, purchase and

  continue to use the ParaGard IUD.

          154. The Defendants had a duty to accurately and truthfully represent to the

  medical and healthcare community, medical drug manufacturers, Plaintiff, her

  healthcare providers and the public, that the ParaGard IUD had been tested and

  found to be safe and effective for long term birth control.



                                           37
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 38 of 59          PageID #: 38




          155. The representations made by the Defendants were, in fact, false. The

  ParaGard IUD was not safe for human use in its intended and reasonably foreseeable

  manner. Use of the ParaGard IUD is dangerous as there is a risk that it may fracture

  upon removal cause significant injury.

          156. In reliance upon the false and negligent misrepresentations and

  omissions made by the Defendants, Plaintiff and Plaintiff’s healthcare providers

  were induced to, and did use the ParaGard IUD, thereby causing Plaintiff to endure

  severe and permanent injuries.

          157. Defendants knew and had reason to know that the Plaintiff, Plaintiff’s

  healthcare providers, and the general medical community did not have the ability to

  determine the true facts which were intentionally and/or negligently concealed and

  misrepresented by the Defendants.

          158. Plaintiff and her healthcare providers would not have recommended,

  and implanted ParaGard IUD had the true facts not been concealed by the

  Defendants.

          159. Defendants had sole access to the material facts concerning the

  defective nature of the ParaGard IUD and its propensity to cause serious and

  dangerous side injuries.

          160. At the time Defendants failed to disclose and misrepresented the

  foregoing facts, and at the time Plaintiff was implanted with the ParaGard IUD,



                                           38
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 39 of 59            PageID #: 39




  Plaintiff and her healthcare providers were unaware of Defendants’ negligent

  misrepresentations and omissions.

          161. The Defendants failed to exercise ordinary care in making

  representations concerning the ParaGard IUD while they were involved in their

  manufacture, sale, testing, quality assurance, quality control, and distribution in

  interstate commerce, because the Defendants negligently misrepresented the

  ParaGard IUD’s high risk of unreasonable and dangerous adverse side effects.

          162. The Defendants breached their duty to Plaintiff, her physicians, and the

  medical and healthcare community, by representing that the ParaGard IUD has no

  serious side effects different from older generations of similar products or

  procedures.

          163. Plaintiff and Plaintiff’s healthcare providers reasonably relied upon the

  misrepresentations and omissions made by the Defendants, where they concealed

  and misrepresented facts that were critical to understanding the true dangers inherent

  in the use of the ParaGard IUD.

          164. Plaintiff and Plaintiff’s healthcare providers’ reliance on the foregoing

  misrepresentations and omissions was the direct and proximate cause of Plaintiffs

  injuries.

          165. The Defendants knew, and had reason to know, that the ParaGard IUD

  had been insufficiently tested, or had not been tested at all, that the products lacked



                                            39
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 40 of 59               PageID #: 40




  adequate and accurate warnings, that they created a high risk, and/or higher than

  acceptable risk, and/or higher than reported risk that they represented a risk of

  adverse side effects, including, pain and suffering, surgery to remove the product,

  and other severe and personal injuries, which are permanent and lasting in nature.

          166. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          167. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.

                   COUNT VII – BREACH OF EXPRESS WARRANTY

          168. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.



                                             40
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 41 of 59             PageID #: 41




          169. At relevant times, Defendants intended that the ParaGard IUD be used

  in the manner that Plaintiff used it and Defendants expressly warranted that each

  product was safe and fit for use by consumers, that it was of merchantable quality,

  that its side effects were minimal and comparable to other treatments for long-term

  birth control, and that they were adequately tested and fit for their intended use.

          170. At relevant times, Defendants were aware that consumers, including

  Plaintiff, would use the ParaGard IUD; which is to say that Plaintiff was a

  foreseeable user of the ParaGard IUD.

          171. Plaintiff and/or her implanting physicians were, at all relevant times, in

  privity with the Defendants.

          172. ParaGard IUD was expected to reach and did in fact reach its ultimate

  consumer, including Plaintiff and her implanting physicians, without substantial

  change in the condition in which it was manufactured and sold by the Defendants.

          173. The Defendants breached various express warranties with respect to the

  ParaGard IUD including the following particulars:

                   a.   The Defendants represented to Plaintiff and her physicians and

  healthcare providers through their labeling, advertising, marketing materials, detail

  persons, seminar presentations, publications, notice letters, and regulatory

  submissions that the ParaGard IUD was safe, and fraudulently withheld and




                                            41
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 42 of 59          PageID #: 42




  concealed information about the substantial risks of serious injury associated with

  using the ParaGard IUD;

                   b.   The Defendants represented to Plaintiff and her physicians and

  healthcare providers that the ParaGard IUD was as safe, and/or safer than other

  alternative procedures and drugs and fraudulently concealed information, which

  demonstrated that the ParaGard IUD was not safer than alternatives available on the

  market; and

                   c.   The Defendants represented to Plaintiff and her physicians and

  healthcare providers that the ParaGard IUD was more efficacious than other

  alternatives and fraudulently concealed information regarding the true efficacy of

  the products.

          174. In reliance upon the Defendants’ express warranties, Plaintiff was

  implanted with the ParaGard IUD as prescribed and directed, and therefore, in the

  foreseeable manner normally intended, recommended, promoted, and marketed by

  the Defendants.

          175. At the time of making such express warranties, the Defendants knew or

  should have known that the ParaGard IUD does not conform to these express

  representations because the ParaGard IUD was not safe and had numerous side

  effects, many of which the Defendants did not accurately warn about, thus making

  the ParaGard IUD unreasonably unsafe for its intended purpose.



                                            42
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 43 of 59               PageID #: 43




          176. Members of the medical community, including physicians and other

  healthcare professionals, as well as Plaintiff and her physicians, relied upon the

  representations and warranties of the Defendants in connection with use,

  recommendation, description, and/or dispensing of the ParaGard IUD.

          177. The Defendants breached their express warranties to Plaintiff in that the

  ParaGard IUD was not of merchantable quality, safe and/or fit for its intended uses,

  nor was it adequately tested.

          178. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          179. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.



                                             43
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 44 of 59             PageID #: 44




                  COUNT VIII – BREACH OF IMPLIED WARRANTY

          180. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          181. At relevant and material times, Defendants manufactured, distributed,

  advertised, promoted, and sold the ParaGard IUD.

          182. At relevant times, Defendants intended that the ParaGard IUD be

  implanted for the purposes, and in the manner, that Plaintiff or her physicians or

  surgeons used it and the Defendants impliedly warranted each ParaGard IUD to be

  of merchantable quality, safe and fit for such use, and to have been adequately tested.

          183. Defendants were aware that consumers, including Plaintiff or her

  physicians or surgeons would implant the ParaGard IUD in the manner described by

  the instructions for use and that Plaintiff was the foreseeable user of the ParaGard

  IUD.

          184. Plaintiff and/or her physicians and surgeons were at all relevant times

  in privity with Defendants.

          185. The Defendants’ ParaGard IUD was expected to reach and did in fact

  reach consumers, including Plaintiff and/or her physicians and surgeons, without

  substantial change in the condition in which they manufactured and sold by

  Defendants.




                                            44
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 45 of 59           PageID #: 45




          186. Defendants breached various implied warranties with respect to the

  ParaGard IUD, including the following particulars:

                   a.   Defendants represented through their labeling, advertising,

  marketing materials, detail persons, seminar presentations, publications, notice

  letters, medical literature, and regulatory submissions that the ParaGard IUD was

  safe and fraudulently withheld and concealed information about the substantial risks

  of serious injury associated with using the ParaGard IUD;

                   b.   Defendants represented that the ParaGard IUD was safe, and/or

  safer than other alternative drugs or procedures and fraudulently concealed

  information, which demonstrated that the ParaGard IUD was not as safe or safer than

  alternatives available on the market; and

                   c.   Defendants represented that the ParaGard IUD was more

  efficacious than other alternative treatments and fraudulently concealed information,

  regarding the true efficacy of the ParaGard IUD.

          187. In reliance upon Defendants’ implied warranties, Plaintiff and/or her

  implanting physicians and surgeons used the ParaGard IUD as prescribed in the

  foreseeable manner normally intended, recommended, promoted, and marketed by

  Defendants.

          188. Defendants breached their implied warranties to Plaintiff and/or her

  implanting physicians and surgeons in that the ParaGard IUD was not of



                                              45
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 46 of 59               PageID #: 46




  merchantable quality, safe and fit for its intended use, or adequately tested, in

  violation of common law principles.

          189. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          190. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.

        COUNT IX – VIOLATION OF CONSUMER PROTECTION LAWS

          191. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.




                                             46
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 47 of 59             PageID #: 47




          192. Plaintiff purchased and used the ParaGard IUD primarily for personal

  use thereby suffering ascertainable losses, as a result of the Defendants’ actions in

  violation of the consumer protection laws.

          193. Had the Defendants not engaged in the deceptive conduct described

  herein, Plaintiff and her physicians would not have purchased and/or paid for the

  ParaGard IUD and would not have incurred related medical costs and injury.

          194. The Defendants engaged in wrongful conduct while at the same time

  obtaining, under false pretenses, moneys from Plaintiff for the ParaGard IUD, that

  was implanted into her, and that would not have been paid for had the Defendants

  not engaged in unfair and deceptive conduct.

          195. Unfair methods of competition of deceptive acts or practices that were

  proscribed by law, including the following:

                   a.   Representing that goods or services have characteristics,

  ingredients, uses benefits or quantities that they do not have;

                   b.   Advertising goods or services with the intent not to sell them as

  advertised; and

                   c.   Engaging in fraudulent or deceptive conduct that creates a

  likelihood of confusion and/or misunderstanding.

          196. Plaintiff was injured by the cumulative and indivisible nature of the

  Defendants’ conduct. The cumulative effect of the Defendants’ conduct directed at



                                             47
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 48 of 59            PageID #: 48




  patients, physicians and consumers, including the Plaintiff and her physicians, was

  to create demand for and promote the sale of ParaGard IUD. Each aspect of the

  Defendants’ conduct combined to artificially create sales of the ParaGard IUD.

          197. The Defendants have a statutory duty to refrain from unfair or deceptive

  acts or trade practices in the design, labeling, development, manufacture, promotion,

  and sale of the ParaGard IUD.

          198. Had the Defendants not engaged in the deceptive conduct described

  above, Plaintiff would not have purchased and/or paid for the ParaGard IUD, and

  would not have incurred related medical costs.

          199. The     Defendants’    deceptive,    unconscionable,     or    fraudulent

  representations and material omissions to patients, physicians and consumers,

  including Plaintiff and her physicians, constituted unfair and deceptive acts and trade

  practices in violation of the state and Federal consumer protection statutes.

          200. The Defendants’ actions, as complained of herein, constitute unfair

  competition or unfair, unconscionable, deceptive or fraudulent acts, or trade

  practices in violation of state and Federal consumer protection statutes, including

  but not limited to the Uniform Deceptive Trade Practices Act, Haw. Rev. Stat. §

  481A-1, et. seq.

          201. The Defendants have engaged in unfair competition or unfair or

  deceptive acts or trade practices or have made false representations in violation



                                            48
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 49 of 59           PageID #: 49




  under the statute listed above to protect consumers against unfair, deceptive,

  fraudulent and unconscionable trade and business practices and false advertising, the

  Defendants are the suppliers, manufacturers, advertisers, and sellers, who are

  subject to liability under such legislation for unfair, deceptive, fraudulent and

  unconscionable consumer sales practices.

          202. The Defendants engaged in fraudulent behavior regarding the transfer

  and/or sale of assets to Cooper Defendants in 2017. Cooper Defendants knew or

  should have reasonably known that the transfer of assets was done in a manner

  consistent with and in an effort to, deceive potential creditors.

          203. Pursuant to the terms of the asset purchase agreement, Teva Women’s

  Health, Inc., claims to maintain liability for all ParaGard IUD placed prior to the

  execution of the asset purchase agreement in September of 2017. However, Teva

  Women’s Health, Inc., converted to Teva Women’s Health, LLC and sold off all of

  its assets.

          204. Cooper Defendants knew or reasonably should have known that Teva

  Defendants converted Teva Women’s Health, Inc., into Teva Women’s Health, LLC

  after selling off or moving all assets from Teva Women’s Health, Inc.

          205. Therefore, Cooper Defendants knew or reasonably should have known

  that Teva Defendants shuffling of assets and subsequent conversions were done to




                                            49
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 50 of 59           PageID #: 50




  thwart potential creditors in violation of the Uniform Deceptive Trade Practices Act,

  Haw. Rev. Stat. § 481A-1, et. seq. and Federal consumer protection laws.

          206. The Defendants violated the statutes that were enacted to protect

  consumers against unfair, deceptive, fraudulent and unconscionable trade and

  business practices and false advertising, by knowingly and falsely representing that

  the ParaGard IUD was fit to be used for the purpose for which it was intended, when

  in fact it was defective and dangerous, and by other acts alleged herein. These

  representations were made in uniform promotional materials and product labeling.

          207. The actions and omissions of the Defendants alleged herein are uncured

  or incurable deceptive acts under the statutes enacted in the states to protect

  consumers against unfair, deceptive, fraudulent and unconscionable trade and

  business practices and false advertising.

          208. The Defendants had actual knowledge of the defective and dangerous

  condition of the ParaGard IUD and failed to take any action to cure such defective

  and dangerous conditions.

          209. Plaintiff and her implanting physicians and surgeons relied upon the

  Defendants’ misrepresentations and omissions in determining which product and/or

  procedure to undergo and/or perform.




                                              50
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 51 of 59               PageID #: 51




          210. The     Defendants’      deceptive,    unconscionable       or   fraudulent

  representations and material omissions to patients, physicians and consumers,

  constitute unfair and deceptive acts and practices.

          211. By reason of the unlawful acts engaged by the Defendants, and as a

  direct and proximate result thereof, Plaintiff has suffered ascertainable losses and

  damages.

          212. As a proximate result of the Defendants’ design, manufacture,

  marketing, sale and/or distribution of the ParaGard IUD, Plaintiff has been injured

  catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of reproductive health, comfort, and

  economic damages.

          213. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.




                                             51
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 52 of 59              PageID #: 52




                         COUNT X – GROSS NEGLIGENCE

          214. Plaintiff realleges and incorporates by reference every allegation of this

  Complaint as if each were set forth fully and completely herein.

          215. The wrongs done by the Defendants were aggravated by the kind of

  malice, fraud, and grossly negligent disregard for the rights of others, the public, and

  Plaintiff , for which the law would allow, and which Plaintiff will seek at the

  appropriate time under governing law for the imposition of exemplary damages, in

  that Defendants’ conduct was specifically intended to cause substantial injury to

  Plaintiff; or when viewed objectively from Defendants’ standpoint at the time of the

  conduct, involved an extreme degree of risk, considering the probability and

  magnitude of the potential harm to others, and Defendants were actually,

  subjectively aware of the risk involved, but nevertheless proceeded with conscious

  indifference to the rights, safety, or welfare of others; or included material

  representations that were false, with Defendants, knowing that they were false or

  with reckless disregard as to the truth and as a positive assertion, with the intent that

  the representation is acted on by Plaintiff.

          216. Plaintiff and her physicians relied on the representations of Defendants

  and suffered injury as a proximate result of this reliance.




                                             52
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 53 of 59               PageID #: 53




          217. Plaintiff therefore will seek to assert claims for exemplary damages at

  the appropriate time under governing law in an amount within the jurisdictional

  limits of the Court.

          218. Plaintiff also alleges that the acts and omissions of Defendants, whether

  taken singularly or in combination with others, constitute gross negligence that

  proximately caused that injuries to Plaintiff. In that regard, Plaintiff will seek

  exemplary damages in an amount that would punish Defendants for their conduct

  and which would deter other manufacturers from engaging in such misconduct in

  the future.

          219. The Cooper Defendants are also liable as successors-in-interest under

  the Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.

                         COUNT XI – PUNITIVE DAMAGES

          220. Plaintiff incorporates by reference each and every allegation

  contained in the preceding paragraphs as though fully set forth herein.



                                             53
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 54 of 59        PageID #: 54




           221. At times material hereto, Defendants knew or should have known

  that their ParaGard IUD, as designed, manufactured, assembled, sold and/or

  distributed was inherently dangerous.

           222. At times material hereto, Defendants attempted to misrepresent and

  did misrepresent facts concerning the safety of their ParaGard IUD.

           223. Defendants’ misrepresentations included knowingly withholding

  material information from the public and consumers alike, including Plaintiff,

  concerning the safety of the ParaGard IUD.

           224. At times material hereto, Defendants knew and recklessly

  disregarded the fact that their ParaGard IUD could cause serious, disabling, and

  permanent injuries to individuals such as Plaintiff.

           225. Notwithstanding    the    foregoing,     Defendants   continued   to

  aggressively market and promote their ParaGard IUD, without disclosing the

  risks.

           226. As a proximate result of Defendants’ willful, wanton, careless,

  reckless, conscious, and deliberate disregard for the rights and safety of their

  consumers, Plaintiff suffered severe and permanent physical and emotional

  injuries, endured pain and suffering, and has suffered economic loss, including

  incurring significant expenses for medical care and treatment, and will continue

  to incur such expenses in the future.



                                          54
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 55 of 59               PageID #: 55




          227. Defendants’ aforesaid conduct was committed with knowing,

  conscious, careless, reckless, willful, wanton, and deliberate disregard for the

  rights and safety of consumers, including Plaintiff, thereby entitling Plaintiff to

  punitive damages in an amount appropriate to punish Defendants and deter them

  from similar conduct in the future.

          228. The Cooper Defendants are liable as successors-in-interest under the

  Hawaii Uniform Fraudulent Transfer Act, Haw. Rev. Stat. §651C-1, et. seq., any

  other state or federal successor in interest acts or statutes; and the Federal Consumer

  Protection Act pursuant to a fraudulent conveyance or transfer of assets.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

  and severally, for compensatory damages, for punitive damages and for costs, in an

  as yet unliquidated sum in excess of $75,000.00, and such other relief as this Court

  deems just and for a trial by jury on all issues as triable as a matter of right.

                                 PRAYER FOR RELIEF

          So far as the law and this Court allows, Plaintiff demands judgment against

  each Defendant on each count as follows:

                   A.   All available compensatory damages for the described losses

  with respect to each cause of action;

                   B.   Past and future medical expenses, as well as the cost associated

  with past and future life care;


                                             55
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 56 of 59               PageID #: 56




                   C.   Past and future lost wages and loss of earning capacity;

                   D.   Past and future emotional distress;

                   E.   Consequential damages;

                   F.   All available noneconomic damages, including without

  limitation pain, suffering, and loss of enjoyment of life;

                   G.   Punitive damages with respect to each cause of action;

                   H.   Reasonable attorneys' fees where recoverable;

                   I.   Costs of this action;

                   J.   Pre-judgment and all other interest recoverable; and

                   K.   Such other additional, further, and general relief as Plaintiff

  may be entitled to in law or in equity as justice so requires.

                   DATED: Honolulu, Hawaii, October 14, 2020

                                     /s/ Michael L. Lam
                                     MICHAEL L. LAM, ESQ.
                                     STEVEN E. TOM, ESQ.
                                     Case Lombardi & Pettit

                                     /s/ Randi Kassan
                                     RANDI KASSAN, ESQ.
                                     Sanders Phillips Grossman
                                     (pro hac vice forthcoming)
                                     Attorneys for Plaintiff
                                     JONELLE KIRKPATRICK




                                                56
  9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 57 of 59   PageID #: 57



                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF HAWAII

   JONELLE KIRKPATRICK,                           Case No.:
                 Plaintiff,
               v.                                 DEMAND FOR JURY TRIAL
   TEVA PHARMACEUTICALS USA,
   INC.; TEVA WOMEN’S HEALTH,
   INC. d/b/a TEVA WOMEN’S
   HEALTH, LLC; TEVA WOMEN’S
   HEALTH, LLC; THE COOPER
   COMPANIES, INC.; and
   COOPERSURGICAL, INC.,
                 Defendants.

                                     DEMAND FOR JURY TRIAL

         Plaintiff JONELLE KIRKPATRICK, through undersigned counsel, demands

  a trial by jury on all claims in this action.

                DATED: Honolulu, Hawaii, October 14, 2020

                                       /s/ Michael L. Lam
                                       MICHAEL L. LAM, ESQ.
                                       STEVEN E. TOM, ESQ.
                                       Case Lombardi & Pettit

                                       /s/ Randi Kassan
                                       RANDI KASSAN, ESQ.
                                       Sanders Phillips Grossman
                                       (pro hac vice forthcoming)
                                       Attorneys for Plaintiff
                                       JONELLE KIRKPATRICK




                9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 58 of 59         PageID #: 58



                          UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII

   JONELLE KIRKPATRICK,                       Case No.:
               Plaintiff,
               v.                             SUMMONS
   TEVA PHARMACEUTICALS USA,
   INC.; TEVA WOMEN’S HEALTH,
   INC. d/b/a TEVA WOMEN’S
   HEALTH, LLC; TEVA WOMEN’S
   HEALTH, LLC; THE COOPER
   COMPANIES, INC.; and
   COOPERSURGICAL, INC.,
               Defendants.
                                       SUMMONS
  STATE OF HAWAII
  TO THE ABOVE-NAMED DEFENDANTS:

        You are hereby summoned and required to file with the court and serve upon

  MICHAEL L. LAM of Case Lombardi & Pettit, Plaintiffs’ attorney, whose address

  is Pacific Guardian Center, Mauka Tower, 737 Bishop Street, Suite 2600, Honolulu,

  Hawaii 96813, an answer to the Complaint which is herewith served upon you,

  within twenty-one (21) days after service of this summons upon you, exclusive of

  the day of service. If you fail to do so, judgment by default will be taken against

  you for the relief demanded in the Complaint.

        THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED

  BETWEEN 10:00 P.M. AND 6:00 A.M. ON PREMISES NOT OPEN TO THE

  GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED COURT



              9999/531/3416697.1
Case 1:20-cv-00444-DKW-KJM Document 1 Filed 10/14/20 Page 59 of 59   PageID #: 59




  PERMITS, IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY

  DURING THOSE HOURS.

          A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY

  OF DEFAULT AND DEFAULT JUDGMENT AGAINST THE DISOBEYING

  PERSON OR PARTY.

          DATED: Honolulu, Hawaii                                       .




                               CLERK OF THE ABOVE-ENTITLED COURT




                                       2
  9999/531/3416697.1
